      Case: 1:17-cr-00122-JRA Doc #: 57 Filed: 11/15/19 1 of 2. PageID #: 299




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )     CASE NO. 1:17CR00122-001
               Plaintiff,                                )
                                                         )
       v.                                                )     Judge John R. Adams
                                                         )
DAVIAN WARREN,                                           )     ORDER
                                                         )
               Defendant.                                )


   The parties are placed on notice that the Court has reviewed, and may rely upon, the News 5

Cleveland October 2019 article entitled “Cleveland crime data shows the progress, challenges that

city, community leaders face” (Exhibit A, attached) and the associated public records captioned

Cleveland Crime Analysis reports of Felonious Assault with a Firearm for the years 2016 (Exhibit

B, attached), 2017 (Exhibit C, attached), 2018 (Exhibit D, attached), and 2019 (Exhibit E,

attached). For convenience, the Court has attached a copy of each document to this Order. It is the

Court’s intention to rely upon the information contained in these documents that is relevant to the

offense of conviction herein.

   This Court further gives notice of a possible upward variance as it relates to Defendant based

upon the following 18 U.S.C. § 3553(a) factors:

   1. The nature and circumstances of the offense.

   2. The history and characteristics of the defendant, including his criminal history.

   3. The need for the sentence imposed to reflect the seriousness of the offense, to promote

       respect for the law, to provide just punishment for the offense, to afford adequate deterrence

       to criminal conduct, and to protect the public from further crimes of the defendant.
     Case: 1:17-cr-00122-JRA Doc #: 57 Filed: 11/15/19 2 of 2. PageID #: 300




      IT IS SO ORDERED.


November 15, 2019                           /s/ John R. Adams
Date                                       Judge John R. Adams
                                           United States District Court
